Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to application filed on 5/21/2020.
	Claims 1-20 have been examined and are pending with this action.  
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/21/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 8-13 & 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Bringhurst et al (US Pat # 8881140).

As per claim 1, Bringhurst discloses a device selection system for switching device settings for a default hardware device having a predetermined configuration of default hardware device settings (Bringhurst: [Col 8: Lines 15-20]: “If the driver has not been installed, the driver may be downloaded to computing system 203 and installed in a virtualization layer, through a command line script, using plug-in-play functionality supported by an operating system of the client system, and/or in any other suitable manner.”), the system comprising: 
a computing platform including computing hardware of at least one processor and a memory operably coupled to the at least one processor and configured to store instructions invoked by the at least one processor, and an operating system implemented on the computing hardware, the operating system including preferred device settings initially set to the default hardware device settings (Bringhurst: [Col 12: Lines 40-50]: “IFIG. 8 is a block diagram of an exemplary computing system 810 capable of implementing one or more of the embodiments described and/or illustrated herein. Computing system 810 broadly represents any single or multi-processor computing device or system capable of executing computer-readable instructions & computing system 810 may include at least one processor 814 and a system memory 816.”), 	instructions that, when executed on the computing platform, cause the computing platform to implement: 
a detection engine configured to monitor for presentation of an external hardware device into the system, the external hardware device having a predetermined configuration of external hardware device settings (Bringhurst: [Col 8: Lines 5-10]: “detection module 104 may also determine whether a driver (or other software component) associated with the external hardware device is already installed. For example, detection module 104 may search for hardware drivers on computing system 203 to determine whether computing system 203 already includes a driver that supports the external hardware device. If computing system 203 already includes the driver needed for the external hardware device, detection module 104 may indicate that the driver does not need to be downloaded and/or installed to computing system 203..”),  and 	
a hardware configuration engine configured to automatically update the preferred device settings with the external hardware device settings (Bringhurst: [Col 7: Lines 60-65]: “Detection module 104 may detect connection of external hardware device 210 to computing system 203. For example, detection module 104 may hook an Application Programming Interface ("API") of computing system 203 that detects new hardware being added to computing system 203.”).

Claims 10 and 18 are rejected based on rationale provided for claim 1.
As per claim 2, Bringhurst discloses the device selection system of claim 1, wherein the computing platform further comprises a software application implemented on the computing hardware, the software application having software application settings, and wherein the detection engine is further configured to update the software application settings with the external hardware device settings (Bringhurst: [Col 8: Lines 5-10]: “detection module 104 may also determine whether a driver (or other software component) associated with the external hardware device is already installed. For example, detection module 104 may search for hardware drivers on computing system 203 to determine whether computing system 203 already includes a driver that supports the external hardware device. If computing system 203 already includes the driver needed for the external hardware device, detection module 104 may indicate that the driver does not need to be downloaded and/or installed to computing system 203..”).	As per claim 3, Bringhurst discloses the device selection system of claim 1, wherein the detection engine is further configured to monitor for removal of the external hardware device from the system, and wherein the hardware configuration engine is further configured to automatically restore the preferred device settings to the default hardware device settings (Bringhurst: [Col 8: Lines 55-60]: “When the virtualized device profile is no longer needed on the client system, the virtualization layer (or layers) that includes the virtualized device profile may be deactivated and/or deleted. Furthermore, if a non-virtualized driver was installed to support the external hardware device, the non-virtualized driver may be uninstalled and deleted. Similarly, if a virtualization agent was downloaded and installed to support management of the virtualization layers, the virtualization agent may be uninstalled and/or deleted.”).As per claim 4, Bringhurst discloses the device selection system of claim 1, wherein the detection engine is further configured to periodically or continuously monitor for presentation of the external hardware device into the system (Bringhurst: [Claim 11]: “detect that the user is logged onto the first client system; detect that the user is logged onto a second client system; detect user connection of the external hardware device to an external communication port of the first client system; detect user connection of the external hardware device to an external communication port of the second client system;.”).As per claim 8, Bringhurst discloses the device selection system of claim 1, wherein updating the preferred device settings with the external hardware device settings comprises storing the external hardware device settings in the memory (Bringhurst: [Col 12: Lines 40-50]: “IFIG. 8 is a block diagram of an exemplary computing system 810 capable of implementing one or more of the embodiments described and/or illustrated herein. Computing system 810 broadly represents any single or multi-processor computing device or system capable of executing computer-readable instructions & computing system 810 may include at least one processor 814 and a system memory 816.”).
As per claim 9, Bringhurst discloses the device selection system of claim 1, wherein the external hardware device is a USB camera (Bringhurst: [Col 6: Lines 15-25]: “system 200 may include external hardware device 210. As used herein, the phrase "external hardware device" generally refers to any hardware device configured to connect to a computing system via an external communication port of the computing system. External hardware devices include, but are not limited to, printers, Universal Serial Bus ("USB") drives, optical drives, external hard drives, cameras, monitors, mp3 players, mobile phones, wireless routers, scanners, and various other devices that may be connected to a computing system..”).

Claims 11-13 , 16-17 and 19-20 are rejected based on rationale provided for depend claims rejection provided above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bringhurst et al (US Pat # 8881140) in view of Vecera et al (US Pub # 2013/0138859).
As per claim 5, Bringhurst discloses the device selection system of claim 1 (Bringhurst: [Col 8: Lines 15-20]: “If the driver has not been installed, the driver may be downloaded to computing system 203 and installed in a virtualization layer, through a command line script, using plug-in-play functionality supported by an operating system of the client system, and/or in any other suitable manner.”),
 Bringhurst doesn’t explicitly teaches wherein the detection engine is further configured to read a plurality of descriptors from the external hardware device and compare the plurality of descriptors against a predetermined descriptor profile. 
Vecera however discloses wherein the detection engine is further configured to read a plurality of descriptors from the external hardware device and compare the plurality of descriptors against a predetermined descriptor profile  (Vecera: [0028 & Fig 3]: “Method 300 begins at block 310 an identifier of the USB device 114 is retrieved upon connection to the computer. As discussed above, the identifier is unique to each USB device. In one embodiment, the identifier may be part of initial information obtained from the USB device when the computer system starts communicating with the USB device. At block 312, the identifier of the USB device is compared to a list of Device IDs registered in the systems library of the OS of the computer system.”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Bringhurst in view of Vecera to figure out the modification in service.  One would be motivated to do so because this technique advantageously helps in integrating devices (Vecera: [0010]).
As per claim 6, Bringhurst discloses the device selection system of claim 5 (Bringhurst: [Col 8: Lines 15-20]: “If the driver has not been installed, the driver may be downloaded to computing system 203 and installed in a virtualization layer, through a command line script, using plug-in-play functionality supported by an operating system of the client system, and/or in any other suitable manner.”),
Bringhurst doesn’t explicitly teaches wherein the plurality of descriptors comprises USB product ID (PID), USB manufacturer ID (UID), and USB device type. 
Vecera however discloses wherein the plurality of descriptors comprises USB product ID (PID), (Vecera: [0028 & Fig 3]: “Method 300 begins at block 310 an identifier of the USB device 114 is retrieved upon connection to the computer. As discussed above, the identifier is unique to each USB device. In one embodiment, the identifier may be part of initial information obtained from the USB device when the computer system starts communicating with the USB device. At block 312, the identifier of the USB device is compared to a list of Device IDs registered in the systems library of the OS of the computer system.”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Bringhurst in view of Vecera to figure out the modification in service.  One would be motivated to do so because this technique advantageously helps in integrating devices (Vecera: [0010]).
As per claim 7, Bringhurst/Vecera discloses the device selection system of claim 5 (Bringhurst: [Col 8: Lines 15-20]: “If the driver has not been installed, the driver may be downloaded to computing system 203 and installed in a virtualization layer, through a command line script, using plug-in-play functionality supported by an operating system of the client system, and/or in any other suitable manner.”),
And wherein the detection engine is further configured to prompt a user to accept the update to the preferred device settings when the plurality of descriptors matches the predetermined descriptor profile (Bringhurst: [Col 4: Lines 40-45]: “exemplary system 100 may include a detection module 104 programmed to receive a request to provide a virtualized device profile to a client system to which the external hardware device can be temporarily connected. Exemplary system 100 may also include a download module 106 programmed to download the virtualized device profile to the client system.”),
Claims 14 and 15 are rejected based on rationale provided for claims 5-7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.